United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3329
                         ___________________________

        Patricia Toben, on behalf of herself and all others similarly situated

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Bridgestone Retail Operations, LLC, doing business as Firestone Complete Auto Care

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: April 16, 2014
                                Filed: May 13, 2014
                                  ____________

Before RILEY, Chief Judge, BENTON and KELLY, Circuit Judges.
                              ____________

BENTON, Circuit Judge.

       Patricia Toben filed a putative class action against Bridgestone Retail
Operations, LLC for violating the Missouri Merchandising Practices Act (MMPA).
After limited discovery, Toben moved for class certification. Bridgestone moved for
summary judgment. Toben moved to stay summary judgment pending merits
discovery. The district court granted summary judgment. Toben appeals. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.
                                          I.

      Bridgestone services cars and sells tires at stores in Missouri. In December
2007, Toben’s daughter took Toben’s vehicle to Bridgestone for tire replacement.
Before service, the daughter signed an itemized estimate of charges, including a $1.20
shop supply fee—6% of total labor charges. The fee was explained on in-store menu
boards and placards:

      TO OUR CUSTOMERS

      A variety of shop supplies are consumed in servicing our customer’s
      vehicles. Parts and labor necessary for servicing customer’s vehicles are
      itemized on estimates and invoices. However, shop supplies (such as
      protective items for your vehicle, solvents, cleaners, rags, etc.) do not
      lend themselves to precise itemization. Therefore, on invoices greater
      than $30, an additional charge of 6% of the total labor amount, not to
      exceed $25 will be added to your invoice. This charge represents costs
      and profits. Non-mandated disposal or recycling charges may also
      represent costs and profits.

Bridgestone’s advertising said: “Shop supply charges in the amount of 6% of labor
charges will be added to invoices greater than $30. These charges will not exceed $25
and represent costs and profits.” Neither Toben nor her daughter read the fee
disclosures or discussed the fee with anyone at Bridgestone. At payment, the daughter
signed an invoice which again disclosed the $1.20 shop supply fee.

      Toben filed a class-action complaint alleging damages for violation of the
MMPA (Count 1) and “money had in received” (Count 2). The crux of her complaint
alleged that the shop supply fee is for profit, not supplies. Bridgestone moved to
dismiss. The district court denied the motion:




                                         -2-
      The Court finds that the amended complaint satisfies the heightened
      pleading requirements of Rule 9(b). Plaintiff alleges that in 2007 she
      received services to her vehicle at the defendant’s facility in Manchester,
      Missouri. She alleges that the defendant charged her a “shop supply” fee
      which was not related to any supplies or services provided by defendant.
      Plaintiff also alleges that the defendant disguised the “shop supply” fee
      as a legitimate charge for providing supplies to its customers when in
      fact the fee is the defendant’s profit. The Court finds that these
      allegations sufficiently state the who, what, when, where, and how of
      defendant’s fraudulent conduct. Therefore, Count I will not be dismissed.

      Furthermore, plaintiff has properly pled Count II under Rule 8(c). To
      state a claim for money had and received, plaintiff must allege that (1)
      the defendant received or obtained possession of the plaintiff’s money,
      (2) the defendant thereby appreciated a benefit, and (3) the defendant’s
      acceptance and retention of the benefit was unjust. . . . Here, plaintiff
      alleges that the defendant received her money, appreciated a benefit from
      her payment, and that defendant’s retention of the money was unjust in
      that the fee was misrepresented to plaintiff. Count II will also not be
      dismissed.

       The parties submitted a joint scheduling plan that provided for “discovery
related to class certification issues” before Toben’s motion for class certification. The
plan said: “Parties agree that discovery that relates only to merit issues will not occur
prior to a decision regarding class certification.” Consistent with the plan, the court
issued a “Class Discovery and Certification Case Management Order” for “the class-
action discovery and certification phases of this case.”

      During class discovery, Bridgestone provided information on calculating the
shop supply fee and what materials it included:

             INTERROGATORY NO. 8: Explain how you have been
             determining how much to charge each customer for the Fee during
             the discovery time period.



                                          -3-
RESPONSE: Bridgestone Retail objects to this interrogatory on the
grounds that is overly broad and unduly burdensome in that it seeks
information on charges for each customer and is not limited to the State
of Missouri. Without waiver of the foregoing objections, Bridgestone
Retail states that when charged the Fee was generally based on 6% of
eligible labor charges incurred on service transactions, subject to a
maximum charge of $25. Within the State of the Missouri, the threshold
for the minimum charges to be subject to the Fee and disclosed on work
orders was increased from $30 to $35 in July 2010. The individual fees
charged to individual customers also varied. Some, but fewer than all,
customers paid the full Fee.

       INTERROGATORY NO. 11: “Identify” any and all materials
       used in servicing and repair of vehicles that constitute “shop
       supplies” that have been included in your definition of Fee during
       the “discovery time period.”

RESPONSE: Bridgestone Retail objects to this interrogatory as being
premature in that it seeks information regarding the merits of this
litigation and will not assist in the determination of the class certification
issues. Subject to and without waiving the foregoing objection,
Bridgestone Retail states there is no exhaustive list or definition of
materials that are specifically included in the shop supply fee as
understood by Bridgestone Retail. The fee, however, was intended to
include items such as: seat covers, steering wheel covers, floor covers,
wheel covers, antifreeze, brake fluid, power steering fluid, transmission
fluid, lubricants, brake kleen, brake cleaner & degreaser, rust penetrant,
carburetor cleaner, plastic cleaner, JD-404 conditioner, brake washer
fluid, shock clips, bleeder screws, drain plug gaskets, cotter pins, PVC
grommets, hose tees, hose connectors, wire, wire ties, washers, screws,
nuts, bolts, carburetor link clips, headlamp screws, wheel bearing grease,
parts return bags, moly lube, air conditioning o-rings, a/c refrigerant oil,
a/c service port caps, wipes, shop towels, wet start, slider gel lube,
instant gasket blue, instant gasket black, instant gasket red, lug nuts
standard, lug nuts capped, misc. fasteners, octosorb, acetylene, oxygen,
scotch locks, white lube, gasket cement, die electric grease, silicone
spray, thread sealer, disc brake shims, gasket sealer, brake silicone lube,



                                     -4-
      disc brake anti-squeal spray, brake fluid test strips, sanding discs for
      rotors, grease, anti seize, spray lube, gasket remover,
      vacuum hose fittings, fuel line fittings, fuel line/ft, tire bead sealer, tire
      cement, and flat repair supplies. The fee was intended to cover a range
      of similar items, including but not limited to, substances, materials and
      small parts consumed or used in automotive servicing.

Bridgestone’s corporate representative testified during his deposition:

      Q.     Tell me your company’s position with regard to the purpose of
             charging that fee since 2006?

      A.     As is disclosed in the To Our Customers document, I’ll just read,
             it says: A variety of shop supplies are consumed by servicing our
             customers’ vehicles. Parts and labor necessary for servicing
             customers’ vehicles are itemized on estimates and invoices.
             However, shop supplies, such as protective items for your vehicle,
             solvents, cleaners, rags do not lend themselves to precise
             itemization. Therefore, on invoices greater than, in this version,
             $30, now $35, an additional charge of 6 percent of total labor
             amount not to exceed $25 is added to the invoice. This charge
             represents costs and profits. Non-mandated disposal fees,
             recycling charges may represent costs and profits.

      Q.     So that’s been the purpose of the fee since 2006, right.

      A.     Correct.

                                          ....

      Q.     Is there a list at your company of what things constitute shop
             supplies?

      A.     There is no comprehensive or a total list, that [sic] items used to
             service vehicles tends to evolve over time; so just some items go
             in, some items go out. I believe in preparation there was a list
             provided that covered seat covers, floor covers, nuts, bolts,


                                           -5-
             acetylene, lubricants, solvents, all those things we refer to as
             consumables but they’re not easily itemized as an item.

      Q.     Are all shop supplies physical things, things that you can hold in
             your hand or touch?

      A.     As I understand them, they would be items that go on the vehicle
             or service the vehicle. They’re part of the transaction. If you
             can—I guess the exception to that, I don’t know if you can touch
             acetylene or touch oxygen in the tank, but that’s part of the
             consumable [sic] used in the servicing of the vehicle.

      Q. Okay. So that is your company’s position, correct?

      A. That is correct.

      Bridgestone objected to several of Toben’s interrogatories about costs incurred
for materials covered by the shop supply fee and money collected from it.

             INTERROGATORY NO. 13: For each year in the “discovery
             time period,” for all of your stores in the state of Missouri in the
             aggregate, state the amounts of money collected by you in the
             form of the Fee.

      RESPONSE: Bridgestone Retail objects to this interrogatory as being
      premature in that it seeks information regarding the merits of this
      litigation and will not assist in the determination of the class certification
      issues.

             INTERROGATORY NO. 14: For each year in the “discovery
             time period,” for all of your stores in the state of Missouri, in the
             aggregate, state the costs incurred by you for materials for which
             you charged the Fee.

      RESPONSE: Bridgestone Retail objects to this interrogatory as being
      premature in that it seeks information regarding the merits of this



                                           -6-
      litigation and will not assist in the determination of the class certification
      issues.

Toben moved to compel production of this information, arguing that the court’s
“Class Discovery and Certification Case Management Order” did not restrict
discovery to class certification issues only. Bridgestone opposed the motion,
attaching an affidavit from its corporate representative:

      While the shop supplies used on any particular service may vary, under
      the Bridgestone Retail operating standards every service customer should
      receive and benefit from some shop supplies. Every vehicle serviced, for
      example, receives a seat cover and floor cover to assure that the vehicle
      is kept clean during service. These are single-use items which are
      discarded after usage. (See Exh. 1 from our service technician training
      materials). Virtually every vehicle should also receive a top-off of
      windshield washer fluid, except where the customer has declined the free
      courtesy inspection in which that would be provided. The other shop
      supplies used would depend on the specifics of the individual transaction
      and the service work performed.

The district court denied the motion:

      The parties are engaged in discovery relating to the issue of class
      certification. On October 10, 2012, plaintiff propounded interrogatories
      and requests for production on defendant, seeking information and
      documents relating to the cost of supplies considered to be “shop
      supplies,” the revenue from the shop supplies fee, and the profit
      generated from that fee.

                                         ....
      Defendant objects to these interrogatories as premature insofar as they
      seek information pertaining to the merits of the litigation as opposed to
      class certification issues. Plaintiff responds that the “Class Discovery
      and Certification Case Management Order” entered on September 14,
      2012 [Doc. #28] does not prohibit merits discovery. . . . The class
      discovery case management order was preceded by the submission of a

                                           -7-
      joint proposed scheduling plan in which the parties proposed a schedule
      for “[d]iscovery related to class certification issues.” [Doc. # 26]. Thus,
      it was clearly the intent of the Court and the parties to limit the initial
      phase of discovery to class certification issues. The plaintiff’s contention
      that merits discovery is not foreclosed by the case management order is
      disingenuous. At this stage of the litigation, the parties may conduct
      discovery to produce information relevant to class certification issues
      only.

       After class discovery, Toben moved for class certification. The same day,
Bridgestone moved for summary judgment. On the MMPA claim, Bridgestone argued
that: (1) there is no proximate cause because Toben did not review the shop supply
fee disclosures before Bridgestone serviced the vehicle; (2) there is no
misrepresentation because the fee was adequately disclosed before Bridgestone
serviced the vehicle; (3) charging a shop supply fee is not illegal; and (4)
Bridgestone’s disclosures state that the fee includes a profit, and it is not illegal to
make a profit. On the money had and received claim, Bridgestone argued that the fee
was disclosed and Toben had sufficient opportunity to object before payment.

      Toben moved to stay briefing on summary judgment because she had not
conducted merits discovery. She also filed a Rule 56(d) motion, asking the court to
stay briefing or allow merits discovery. Through her attorney’s affidavit, she
requested to: “burrow[] down through [Bridgestone’s] official pronouncements” and
conduct depositions about the purpose, use, origin, and history of the shop supply fee;
“review financial documents relating to the income and expenditures related to ‘shop
supplies’”; have “full access to all relevant documents” to determine what is a shop
supply; obtain “information” on whether the fee is actually related to shop supplies;
and have an expert psychologist opine on Bridgestone’s disclosures.

      The district court denied Toben’s motions and granted summary judgment.




                                          -8-
                                          II.

                                          A.

      Toben contends that the district court erred in denying her Rule 56(d) motion
to stay briefing on Bridgestone’s summary judgment motion until after merits
discovery. Bridgestone claims that Toben’s discovery was not relevant to its motion.
This court reviews the denial of a Rule 56(d) motion for abuse of discretion.
Marksmeier v. Davie, 622 F.3d 896, 903 (8th Cir. 2010); Allen v.
Bridgestone/Firestone, Inc., 81 F.3d 793, 798 (8th Cir. 1996).

      Federal Rule of Civil Procedure 56(d) provides:

      When Facts Are Unavailable to the Nonmovant. If a nonmovant
      shows by affidavit or declaration that, for specified reasons, it cannot
      present facts essential to justify its opposition, the court may:
            (1) defer considering the motion or deny it;
            (2) allow time to obtain affidavits or declarations or to take
            discovery; or
            (3) issue any other appropriate order.

Fed. R. Civ. P. 56(d).1 “As a general rule, summary judgment is proper ‘only after
the nonmovant has had adequate time for discovery.’” Hamilton v. Bangs,
McCullen, Butler, Foye & Simmons, L.L.P., 687 F.3d 1045, 1049 (8th Cir. 2012),
quoting Iverson v. Johnson Gas Appliance Co., 172 F.3d 524, 530 (8th Cir. 1999).
“Nonmovants may request a continuance under Rule 56([d]) until adequate discovery
has been completed if they otherwise cannot present facts sufficient to justify their
opposition. This option exists to prevent a party from being unfairly thrown out of

      1
        Fed. R. Civ. P. 56(d) provides the procedure for a nonmovant who is unable
to “present facts essential to justify its opposition.” This was previously governed
under Rule 56(f). See Fed. R. Civ. P. 56 2010 Amendments (“Subdivision (d)
carries forward without substantial change the provisions of former subdivision (f).”).

                                         -9-
court by a premature motion for summary judgment.” Id. at 1050, citing Celotex
Corp. v. Catrett, 477 U.S. 317, 326 (1986). “To obtain a Rule 56([d]) continuance,
the party opposing summary judgment must file an affidavit ‘affirmatively
demonstrating . . . how postponement of a ruling on the motion will enable him, by
discovery or other means, to rebut the movant’s showing of the absence of a genuine
issue of fact.’” Ray v. American Airlines, Inc., 609 F.3d 917, 923 (8th Cir. 2010),
quoting Humphreys v. Roche Biomedical Lab., Inc., 990 F.2d 1078, 1081 (8th Cir.
1993).

       Before the district court granted summary judgment, the parties conducted class
discovery. Bridgestone provided evidence about the purpose of the shop supply fee,
what constitutes a shop supply, and how Bridgestone uses shop supplies. Bridgestone
also conceded, consistent with its customer disclosures, that the fee is intended to
generate profit. Bridgestone maintains it has provided all necessary information about
the fee. The district court agreed:

      Plaintiff filed an affidavit of her attorney, explaining that discovery is
      necessary to reveal the purpose of the shop supplies fee. Plaintiff argues
      that the fee is unrelated to the amount of supplies used in servicing the
      vehicle, and that, rather than exclusively covering overhead expenses,
      the fee also generates profit for defendant. Defendant readily admits this
      to the Court—and to its customers. Defendant’s in-store wall signs state:

          TO OUR CUSTOMERS: A variety of shop supplies are
          consumed in servicing our customer’s vehicles. Parts and labor
          necessary for servicing customer’s vehicles are itemized on
          estimates and invoices. However, shop supplies (such as
          protective items for your vehicle, solvents, cleaners, rags, etc.)
          do not lend themselves to precise itemization. Therefore, on
          invoices greater than $30, an additional charge of 6% of the total
          labor amount, not to exceed $25 will be added to your invoice.
          This charge represents costs and profits...




                                        -10-
      Defendant’s print advertising similarly explains: “Shop supply charges
      in the amount of 6% of labor charges will be added to invoices greater
      than $30. These charges will not exceed $25 and represent costs and
      profits.” (emphasis added). Finally, customers are given estimates,
      itemizing the fee, before defendant begins to service their vehicles. The
      existence and content of these disclosures are undisputed, and confirm
      that the fee results in profit for defendant. Therefore, plaintiff can require
      no additional discovery to prove as much.

       This finding misconstrues Toben’s complaint to allege only that the shop supply
fee impermissibly generates profit for Bridgestone. Because Bridgestone discloses
that the fee is intended partly for profit, the court found additional discovery
unnecessary. Toben also alleges, however, that no part of the fee covers costs; it is
purely profit. In her complaint, she says: “The Fee constituted profit for Defendant;
no service or parts were provided to Plaintiff in return for paying the Fee” (emphasis
added). The district court summarized Toben’s argument similarly in its order
denying Bridgestone’s motion to dismiss: “Plaintiff alleges that the fee was charged
solely for the purpose of generating profit for the defendant, as no service or parts
were provided in exchange for the fee and the fee was not tailored to the cost of
supplies used in the repair or services provided to Plaintiff” (emphasis added, internal
quotation marks omitted).

       Still, the district court did not abuse its wide discretion in denying Toben’s Rule
56(d) motion. See Heartland Bank v. Heartland Home Fin., Inc., 335 F.3d 810, 815
(8th Cir. 2003) (“We have characterized this review as very deferential and stressed
that we will not interfere with the great latitude exercised by the district court in
discovery matters.”) (internal quotation marks omitted); Stringfellow v. Perry, 869
F.2d 1140, 1143 (8th Cir. 1989) (“District courts are afforded wide discretion in their
handling of discovery matters.”). The party seeking additional discovery must show:
“(1) that they have set forth in affidavit form the specific facts that they hope to elicit
from further discovery, (2) that the facts sought exist, and (3) that these sought-after
facts are ‘essential’ to resist the summary judgment motion.” State of Cal., on Behalf


                                           -11-
of Cal. Dep’t of Toxic Subs. Control v. Campbell, 138 F.3d 772, 779 (9th Cir. 1998).
See Chambers v. Travelers Cos., Inc., 668 F.3d 559, 568 (8th Cir. 2012).

       Toben has set forth some facts she “hope[s] to elicit from further discovery” and
has shown how these facts are “essential to resist summary judgment.” Campbell,
138 F.3d at 779. She has not, however, shown “that the facts sought exist.” Id. See
Duffy v. Wolle, 123 F.3d 1026, 1041 (8th Cir. 1997) (“[I]t is well settled that ‘Rule
56([d]) does not condone a fishing expedition’ where a plaintiff merely hopes to
uncover some possible evidence of [unlawful conduct].”), cert. denied, 523 U.S. 1137
(1998) (abrogated on other grounds), quoting Gardner v. Howard, 109 F.3d 427, 431
(8th Cir. 1997); United States v. C.E. Light, 766 F.2d 394, 397 (8th Cir. 1985) (the
party seeking additional discovery must affirmatively demonstrate how it will allow
her “to rebut the movant’s showing of the absence of a genuine issue of fact”);
Moore’s Federal Practice–Civil, § 56.102[2] (3d ed. 2013) (“Specific facts sought
must be identified. Mere speculation that there is some relevant evidence not yet
discovered will never suffice.”).

        Class discovery revealed relevant information about the shop supply fee.
Specifically, Bridgestone identified over 70 examples of shop supplies covered by the
fee. Although Toben requests additional discovery to determine if this information
is true, she has identified no documents or specific facts she believes would contradict
it. Keebler Co. v. Murray Bakery Prods., 866 F.2d 1386, 1389 (Fed. Cir. 1989) (“If
all one had to do to obtain a grant of a Rule 56([d]) motion were to allege possession
by movant of ‘certain information’ and ‘other evidence’, every summary judgment
decision would have to be delayed while the non-movant goes fishing in the movant’s
files.”). Her motion, therefore, fails to show what additional evidence would prove
her claim meritorious. See C.E. Light, 766 F.2d at 397 (“Rule 56([d]) is not a shield
that can be raised to block a motion for summary judgment without even the slightest
showing by the opposing party that his opposition is meritorious.”).



                                         -12-
        Because the affidavit supporting Toben’s Rule 56(d) motion provides only
“speculative hope” of finding evidence to support her claim, this court cannot say the
district court abused its discretion in denying it. See Sweats Fashions, Inc. v.
Pannill Knitting Co., Inc., 833 F.2d 1560, 1566-67 (Fed. Cir. 1987) (“Summary
judgment need not be denied merely to satisfy a litigant’s speculative hope of finding
some evidence [through discovery] that might tend to support a complaint. Further
litigation in this case not only would put the parties to unnecessary expense but also,
equally important, would be wasteful of judicial resources.”) (internal citations
omitted).

                                           B.

       Toben asserts that the district court abused its discretion in granting Bridgestone
summary judgment before ruling on her motion for class certification. This argument
is without merit. The Eighth Circuit has affirmed grants of summary judgment before
class certification. See, e.g., Ince v. Aetna Health Mgmt., Inc., 173 F.3d 672, 674
(8th Cir. 1999); Hechenberger v. Western Elec. Co., 742 F.2d 453, 455 (8th Cir.
1984). Rule 23’s Advisory Committee Notes similarly permit summary judgment
rulings before class certification. See Fed. R. Civ. P. 23(c)(1)(A) 2003 Amendments
(“Other considerations may affect the timing of the certification decision. The party
opposing the class may prefer to win dismissal or summary judgment as to the
individual plaintiffs without certification and without binding the class that might
have been certified.”).



                                           III.

      Toben challenges the grant of summary judgment. Bridgestone argues
summary judgment was proper because the undisputed evidence establishes that it did
not violate the MMPA as a matter of law. This court reviews de novo the grant of

                                          -13-
summary judgment, viewing the evidence most favorably to the nonmoving party.
Border State Bank, N.A. v. AgCountry Farm Credit Servs., FLCA, 535 F.3d 779,
782 (8th Cir. 2008).

      The MMPA prohibits “deception, fraud, false pretense, false promise,
misrepresentation, unfair practice or the concealment, suppression, or omission of any
material fact in connection with the sale or advertisement of any merchandise in trade
or commerce.” § 407.020.1 RSMo.

      An unfair practice is any practice which—

             (A) Either—

                    1. Offends any public policy as it has been established by
                    the Constitution, statutes or common law of this state, or by
                    the Federal Trade Commission, or its interpretive decisions;
                    or

                    2. Is unethical, oppressive or unscrupulous; and

             (B) Presents a risk of, or causes, substantial injury to consumers.

15 CSR § 60-8.020; Chochorowski v. Home Depot U.S.A., 404 S.W.3d 220, 226
(Mo. banc 2013). “Deception is any method, act, use, practice, advertisement or
solicitation that has the tendency or capacity to mislead, deceive or cheat, or that tends
to create a false impression.” 15 CSR § 60-9.020.1. To establish a claim under the
MMPA, a plaintiff must show that she (1) leased or purchased a product or service
from defendant; (2) primarily for personal, family, or household purposes; and (3)
suffered an ascertainable loss of money or property; (4) as a result of an act declared
unlawful by § 407.020 RSMo. See § 407.025(1) RSMo; Chochorowski v. Home
Depot U.S.A., Inc., 295 S.W.3d 194, 197-98 (Mo. App. 2009).



                                          -14-
        The district court granted summary judgment on Toben’s MMPA claim (Count
1), ruling that Bridgestone “did not engage in an unlawful practice under the MMPA.”

      Plaintiff contends that the “shop supplies fee” is misleading, deceptive,
      and unfair, because its name suggests that the entire fee goes towards
      supplies used in servicing a consumer’s car. Instead, as defendant’s
      in-store signs and print advertising explain, the fee is not calculated
      based on the precise supplies used in servicing each car, because “shop
      supplies (such as protective items for your vehicle, solvents, cleaners,
      rags, etc.) do not lend themselves to precise itemization.” The signs
      explain the formula used to calculate the fee, and explicitly state that the
      fee represents costs and profits.

      The practice of charging the fee or calling the fee a “shop supplies fee,”
      is not deceptive, misrepresentative, or unfair as a matter of law.
      Defendant’s disclosures regarding the method by which the fee is
      calculated and the reason for the fee are clear, simple, and
      straightforward. The exact amount to be charged to each customer is
      disclosed prior to the servicing of the vehicle, and again after the service
      is complete. Plaintiff insists that “to be honest,” the name of the fee
      must reference “profit.” See Pl. Memo. [Doc. # 63, p. 12]. While the
      MMPA requires honesty and candor, it does not require every item of
      merchandise, service, or fee that generates profit for a for-profit business
      to be titled as such. Neither the denomination of the fee as a “shop
      supplies fee” nor the clear and conspicuous disclosures regarding the fee
      have the tendency to mislead consumers. See McCall v. Monro Muffler
      Brake, Inc., No. 4:10-CV-269 (JAR), 2013 WL 1282306, at * 3 (E.D.
      Mo. Mar. 27, 2013) (rejecting an MMPA claim that a similar shop
      supplies fee charged at AutoTire was misleading), motion for
      reconsideration denied, 2013 WL 3418089 (July 8, 2013).[2] In the



      2
        The McCall plaintiffs appealed to the Eighth Circuit. McCall v. Monro
Muffler Brake, Inc., 13-2769 (8th Cir. 2013). The case was dismissed after the
district court approved the parties’ class action settlement agreement. Case No.
4:10-cv-00269-JAR (Doc. 153).
                                         -15-
      absence of an unlawful practice, plaintiff cannot prevail on her MMPA
      claim, and summary judgment on that claim will be granted.

The district court did not consider Bridgestone’s causation argument.

       As discussed, this finding misconstrues Toben’s complaint, which includes the
allegation that the shop supply fee is wholly unrelated to any supplies or services
Bridgestone provides. However, the undisputed evidence shows that the fee covers
costs for a variety of shop supplies. The fee, therefore, is not an unfair or deceptive
practice under the MMPA. See Huch v. Charter Commc’ns, Inc., 290 S.W.3d 721,
724 (Mo. banc 2009) (“Sec. 407.020 does not define deceptive practices; it simply
declares unfair or deceptive practices unlawful. This was done to give broad scope to
the meaning of the statute and to prevent evasion because of overly meticulous
definitions. This leaves to the court in each particular instance the determination
whether fair dealing has been violated.”). The district court did not err in granting
summary judgment on Count 1.

       The district court also granted summary judgment on Toben’s claim for money
had and received (Count 2), relying on its finding that “the [shop supply fee] was
neither deceptive nor misleading,” and, therefore, was not unjust. “[T]o make a
submissible case for money had and received, [a plaintiff] must establish the following
elements: (1) that the defendant received or obtained possession of the plaintiff’s
money; (2) that the defendant thereby appreciated a benefit; and (3) that the
defendant’s acceptance and retention of the money was unjust.” Ward v. Luck, 242
S.W.3d 473, 476 (Mo. App. 2008), citing Investors Title Co., Inc. v. Hammonds, 217
S.W.3d 288, 293-94 (Mo. banc 2007). The undisputed evidence shows that the fee
covers costs for a variety of shop supplies and clearly discloses that it is intended
partly for profit. The fee, therefore, is not unjust. The court did not err in granting
summary judgment on Count 2.

                                    *******
                                         -16-
      The district court did not abuse its discretion in denying Toben merits
discovery. The court did not err in granting Bridgestone summary judgment. The
judgment is affirmed.
                      ______________________________




                                     -17-